Citation Nr: 0704530	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  05-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a spinal disability 
with polyneuropathy.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1983 to January 1987.  Subsequent service 
in the Massachusetts Air National Guard is indicated by the 
evidence of record.

The veteran initially filed a claim of entitlement to service 
connection for a spine disability in May 2001.  This appeal 
arose from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO) which denied the veteran's claim.

In April 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In order to explain why a remand is necessary, the Board 
believes that a brief factual background is in order.  

The veteran does not contend that his current spinal 
disability is related to his period of active duty in the 
United States Air Force from 1983 to 1987.  Rather, he 
indicates that his spinal problems were incurred via two 
injuries sustained as an aircraft mechanic for the 
Massachusetts Air National Guard, the first in March 1999 and 
the second in October 1999.  

The medical evidence demonstrates that the veteran indeed 
injured his spine in March 1999 and again injured it in 
October 1999.  Both injuries appear to have been incurred at 
Otis Air Force Base while the veteran was working on 
aircraft.   Following the second injury, the veteran was 
significantly disabled and was unable to pursue his 
occupation as an aircraft mechanic.  He was also separated 
from the Massachusetts Air National Guard because of physical 
disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).]  

The evidence shows that the veteran was employed full time as 
an aircraft mechanic for the National Guard, as well as 
holding the military rank of sergeant.  The RO denied the 
claim, in essence, because it determined that the veteran's 
injuries were incurred while he was in civilian employment 
status, and not while he was on active duty.  Thus, the 
veteran's status (civilian employee or military on active 
duty) is critical to the outcome of this case.   

The Board believes that additional development is required in 
order to determine whether the veteran was in active duty 
status at the time of the two incidents.  To that end, the 
agency of original jurisdiction should contact the 
Massachusetts Air National Guard and/or the veteran's former 
unit, the 102nd Fighter Wing, or any other appropriate 
repository of record, and obtain any personnel, leave and pay 
records relating to the veteran's status (civilian or 
military) in 1999.  In addition, any records pertaining to a 
federal civilian workers compensation claim filed by the 
veteran should be obtained.  

The veteran has in essence contended that the March 1999 
injury was aggravated by the October 1999 injury.  It is 
possible that one, but not both, of the incidents may have 
taken place while the veteran was in military status.  If so, 
additional medical development, in the form of an opinion as 
to the cause of the veteran's current disability, may be 
warranted.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Massachusetts Air National 
Guard and/or the veteran's former unit, the 102nd 
Fighter 
Wing, or any other appropriate repository of record, and 
obtain any personnel, leave and pay records relating to 
the 
veteran's status (civilian or military) in 1999.  In 
addition, 
any records pertaining to a federal civilian workers 
compensation claim or claims filed by the veteran should 
be obtained.  All such records so obtained should be 
associated with the veteran's VA claims folder.

2.  If warranted by the evidentiary posture 
of the case after evidence pertaining to the 
veteran's status (civilian or military) has 
been secured, VBA should obtain any medical 
opinions necessary.     
        
3.  VBA should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
obtained.  The veteran and his 
representative should be provided the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



